Name: Commission Regulation (EC) No 1749/95 of 18 July 1995 fixing an export tax in relation to products falling within CN codes 1001 10 00 and 1103 11 10
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  taxation
 Date Published: nan

 19 . 7 . 95 EN Official Journal of the European Communities No L 169/21 COMMISSION REGULATION (EC) No 1749/95 of 18 July 1995 fixing an export tax in relation to products falling within CN codes 1001 10 00 and 1103 11 10 of durum wheat ; whereas this is likely to lead to their export from the Community ; whereas it has therefore been decided to fix an export tax for these products at a level which will avoid disturbance to the Community market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The export tax referred to in Article 1 5 of Regulation (EC) No 1501 /95, for the export of products falling within CN codes 1001 10 00 and 1103 11 10 is fixed at the level set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1664/95 (2), and in particular Article 16 thereof, Whereas Article 16 of Council Regulation (EEC) No 1766/92 provides that where quotations or prices on the world market for certain products reaches the level of Community prices and such situation is likely to continue and deteriorate thereby disturbing or threatening to disturb the Community market, appropriate measures may be taken ; whereas Article 1 5 of Commission Regula ­ tion (EC) No 1 501 /95 (3) provides that where such condi ­ tions are met, an export tax may be fixed and may vary according to destination ; Whereas prices on the world market for durum wheat have reached the level of those in the Community and the trend in those prices is that they will increase ; whereas this has also affected the price of groats and meal This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 158 , 8 . 7. 1995, p. 13 . (3 OJ No L 147, 30 . 6. 1995, p. 7 . No L 169/22 MEN Official Journal of the European Communities 19 . 7. 95 ANNEX CN code Level of export tax in ECU/tonne 1001 10 00 30 1103 11 10 45